 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   Claude Ranger, III,                               No. CV-19-03799-PHX-JJT (ESW)
10                  Petitioner,                        ORDER
11   v.
12   Charles L Ryan, et al.,
13                  Respondents.
14
15
16          Petitioner Claude Ranger, III, who is confined in the Arizona State Prison Complex-
17   Florence, has filed a pro se Petition for Writ of Habeas Corpus pursuant to 28 U.S.C.§ 2554
18   (Doc. 1). The Court ordered Respondents to file an Answer (Doc. 3 at 3).
19          Pending before the Court are Petitioner’s “Motion Extension for 30-45 Days to File
20   a Motion for Leave a First Amended Petition” (Doc. 9); “Motion Copy of my Habeas
21   Corpus” (Doc. 10); “Motion to Reconsider Point of Counsel” (Doc. 11); a letter filed July
22   26, 2019 (Doc. 12) docketed as a Motion for Clarification; a letter filed August 1, 2019
23   (Doc. 13) docketed as Amended Motion for Third Petition of Habeas Corpus; and “Motion
24   to Leave to File a Amended Petition” (Doc. 14). The Court has considered all of
25   Petitioner’s requests.
26          IT IS ORDERED denying as moot “Motion Extension for 30-45 Days to File a
27   Motion for Leave a First Amended Petition” (Doc. 9). Petitioner has timely filed his
28   Motion to Amend and proposed First Amended Petition.
 1          IT IS FURTHER ORDERED denying as moot “Motion Copy of My Habeas
 2   Corpus” (Doc. 10). Petitioner has filed his proposed First Amended Petition.
 3          IT IS FURTHER ORDERED denying “Motion to Reconsider Point of Counsel”
 4   (Doc. 11). Motions for reconsideration should be granted only in rare circumstances. See
 5   Carroll v. Nakatani, 342 F.3d 934, 945 (9th Cir. 2003). “Reconsideration is appropriate if
 6   the district court (1) is presented with newly discovered evidence, (2) committed clear error
 7   or the initial decision was manifestly unjust, or (3) if there is an intervening change in
 8   controlling law.” School Dist. No. 1J, Multnomah County v. ACandS, Inc., 5 F.3d 1255,
 9   1263 (9th Cir. 1993); see also LRCiv 7.2(g)(1) (“The Court will ordinarily deny a motion
10   for reconsideration of an Order absent a showing of manifest error or a showing of new
11   facts or legal authority that could not have been brought to its attention earlier with
12   reasonable diligence”).     Petitioner has not presented any basis which warrants
13   reconsideration of the Court’s prior order denying the request to appoint counsel.
14          IT IS FURTHER ORDERED denying as moot Petitioner’s letter filed July 26,
15   2019 (Doc. 12), docketed as a Motion for Clarification. Petitioner timely has filed a Motion
16   to Amend his Petition and lodged a proposed First Amended Petition on the proper form.
17   The Court’s Order (Doc. 8) speaks for itself, and no further clarification is deemed
18   necessary.
19          IT IS FURTHER ORDERED denying as moot Petitioner’s letter filed August 1,
20   2019 (Doc. 13), docketed as Amended Motion for Third Petition of Habeas Corpus.
21   Petitioner has filed his proposed First Amended Petition on the proper form.
22          IT IS FURTHER ORDERED granting Petitioner’s “Motion to Leave to File A
23   Amended Petition” (Doc. 14). The Court directs the Clerk of Court to file Petitioner’s
24   lodged proposed First Amended Petition for Writ of Habeas Corpus. Respondents shall
25   answer the First Amended Petition no later than October 14, 2019.
26          Dated this 22nd day of August, 2019.
27
28


                                                 -2-
